     Case 1:19-cv-00105-NONE-SAB Document 77 Filed 03/11/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11   WILLIAM LEE JOHNSON, et al.,                   Case No. 1:19-cv-00105-NONE-SAB
12                      Plaintiffs,                 ORDER CONTINUING STATUS CONFERENCE
                                                    TO MARCH 16, 2021 AND AMENDING NON-
13          v.                                      EXPERT DISCOVERY DEADLINE
14   RUSH ENTERPRISES, INC., et al.,                (ECF No. 76)
15                      Defendants.
16

17          On May 1, 2020, following a status conference at which the complexities of completing

18   discovery in this action was discussed, the Court vacated all dates in the scheduling order, only

19   setting a non-expert discovery deadline. (ECF No. 67.) Thereafter, the Court conducted one

20   further conference on the status of discovery on September 8, 2020, and set a further status

21   conference for December 1, 2020. (ECF No. 72.) On November 25, 2020, pursuant to the

22   parties’ joint status report, the Court extended the non-expert discovery deadline until September

23   15, 2021, continued the status conference until March 16, 2021, and ordered the parties to file a

24   joint status report on or before March 9, 2021. (ECF No. 75.) On March 9, 2021, the parties filed

25   a joint a status report addressing the status of discovery in this action. (ECF No. 76.)

26          According to the joint statement, since the last update to the Court, the parties have: (1)

27   completed preliminary protocols for the testing of physical evidence; (2) have met and conferred

28   on further testing protocols, entering into a preliminary agreement regarding such; and (3)


                                                       1
     Case 1:19-cv-00105-NONE-SAB Document 77 Filed 03/11/21 Page 2 of 2


 1   completed one deposition in this matter, have scheduled two more depositions, and have met and

 2   conferred about the addition of further witnesses to the deposition schedule. The parties state that

 3   they have continued to be in contact making substantial progress identifying and sequencing the

 4   testing of the physical evidence, but have been delayed by the late-2020 surge in COVID-19

 5   cases and the various protective policies of the parties and the law firms. The parties request the

 6   Court continue the status conference in this action until June of 2021. The Court finds good

 7   cause to grant the joint request of the parties.

 8            Accordingly, IT IS HEREBY ORDERED that:

 9            1.      The status conference is CONTINUED to June 22, 2021, at 11:30 a.m. in

10                    Courtroom 9; and

11            2.      The parties shall file a joint status report on or before June 15, 2021 addressing

12                    the status of discovery in this action.

13
     IT IS SO ORDERED.
14

15   Dated:        March 11, 2021
                                                          UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28


                                                         2
